office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 postf-117811-13 third party communication none date of communication not applicable uilc date date to carol bingham mcclure associate area_counsel houston large business international from michael j montemurro chief branch office of associate chief_counsel income_tax accounting subject tax treatment under sec_61 of the internal_revenue_code of excise_tax credits under sec_6426 and payments under sec_6427 for the sale of biodiesel_mixture fuels this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue are the sec_6426 excise_tax credits and the sec_6427 payments items of gross_income under sec_61 of the internal_revenue_code code conclusion the sec_6426 excise_tax credits and the sec_6427 payments are not items of gross_income under sec_61 facts blenders that produce and sell qualifying biodiesel mixtures to third parties have claimed sec_6426 biodiesel_mixture credits against their excise_tax liability and payments under sec_6427 blenders submit these claims to the irs on schedule c of form_720 quarterly federal excise_tax return postf-117811-13 some blenders included the sec_6426 biodiesel_mixture credits and the sec_6427 payments in income through a negative adjustment to their biodiesel_mixture cost_of_goods_sold on amended income_tax returns some blenders claimed a refund of income_tax asserting that the sec_6426 excise_tax credits and the sec_6427 payments are not includible in gross_income you ask whether this assertion is correct law and analysis sec_6426 allows a credit against the excise_tax imposed by sec_4081 on taxable_fuel for each gallon of biodiesel used by the blender to produce any biodiesel_mixture for sale or use in the blender’s trade_or_business to the extent that the biodiesel_mixture_credit exceeds a person's sec_4081 liability for any particular quarter a payment under sec_6427 or a refundable income_tax_credit under sec_34 is allowable to the blender see sec_2 of notice_2005_4 2005_1_cb_289 as an alternative to the credit under sec_6426 a blender may choose to claim the non-refundable income_tax_credit allowable under sec_40a a blender who chooses the sec_40a income_tax_credit is required by sec_87 to include the amount of the credit in gross_income you ask whether blenders that do not opt for the sec_40a credit but instead claim the sec_6426 excise_tax_credit and the sec_6427 payment must include those amounts in gross_income for income_tax purposes the biodiesel_mixture_credit under sec_6426 is essentially a refundable federal tax_credit that is through the payment mechanism of sec_6427 and the refundable income_tax_credit of sec_34 a blender can receive the full amount of the credit even if the credit exceeds the amount of the blender’s excise and income_tax liabilities for the year federal tax_credits are an element in the code’s formula for computing a taxpayer’s tax due or refunded the code computes a taxpayer’s income_tax_liability by starting with gross_income allowing certain deductions to arrive at taxable_income applying a tax_rate to determine tax_liability and applying certain refundable and non-refundable credits and payments against the tax_liability a taxpayer whose refundable credits and payments exceed its tax_liability is considered to have made an overpayment_of_tax see sec_6401 where congress has decided that a particular credit should itself be treated as an additional item_of_gross_income it has done so expressly in our view in the absence of a specific statutory provision or judicial doctrine requiring inclusion federal tax_credits are not gross_income for purposes of determining a taxpayer’s federal_income_tax liability our conclusion is consistent with the intent of congress when it enacted the biodiesel_mixture_credit the american_jobs_creation_act_of_2004 act p l added several new provisions regarding biodiesel fuels to the code including sec_6426 sec_6427 sec_40a and sec_87 the act’s legislative_history provides that the sec_40a credit must be thus sec_87 includes in gross_income the credits for alcohol and biodiesel fuels determined under sec_40 and sec_40a sec_54 includes in gross_income the credits for holders of clean renewable energy bonds and sec_1397e includes in gross_income the credits for holders of qualified_zone_academy bonds postf-117811-13 included in gross_income but is silent regarding the sec_6426 credit and the sec_6427 payment see h_r conf_rep no pincite we think the fact that sec_6426 sec_6427 and sec_40a were enacted together yet congress chose only to specifically provide that the credit under sec_40a is includible in gross_income indicates that congress intended to exclude from gross_income the sec_6426 credit and the sec_6427 payment revrul_67_2 1967_1_cb_13 addressing when farmers include in gross_income the income_tax_credit for gasoline used on a farm under current sec_34 is distinguishable from the biodiesel_mixture_credit at issue here the credit at issue in the revenue_ruling was measured by multiplying the number of gallons of gasoline used for farming_purposes by the rate of federal gasoline tax which applied on the date the farmer purchased the gasoline congress considered the credit discussed in revrul_67_2 to be in effect a refund of the gasoline tax paid with respect to gasoline used on the farm for farming_purposes s rep no u s c c a n because farmers would have deducted the gasoline tax expense they should include in gross_income the amount refunded through the income_tax_credit to the extent of the tax_benefit derived from the deduction see also pub rev date excise_taxes at pages which illustrates the application of the rule in revrul_67_2 by contrast congress did not structure the biodiesel_mixture_credit as a refund of a previously deducted expense instead congress believed that providing a new income_tax_credit for biodiesel fuel will promote energy self-sufficiency staff of the joint_committee on taxation general explanation of tax legislation enacted in the 108th congress comm print thus revrul_67_2 is inapposite by electing the sec_6426 excise_tax_credit and or the sec_6427 excise_tax payment instead of the sec_40a income_tax_credit a blender is not required by sec_87 or by sec_61 to include in its gross_income the amount of the sec_6426 excise_tax credits and or the sec_6427 payments that it claims this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ----- -------------- if you have any further questions _____________________________ michael j montemurro chief branch office of associate chief_counsel income_tax accounting
